UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-26607 GENMED HOLDING CORP. Exact name of registrant as specified in its charter NEVADA 88-0390828 (State or other jurisdiction of I.R.S. Employer incorporation or organization) Identification No. Rontgenlaan 27, 2719 DX Zoetermeer, The Netherlands (Address of principal executive offices) 011-31-793-630-129 Registrant's telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 173,813,461 shares of common stock as of November 18, 2011. 1 GENMED HOLDING CORP. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 FINANCIAL STATEMENTS 4 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4 CONTROLS AND PROCEDURES 20 PART II 21 ITEM 1 LEGAL PROCEEDINGS 21 ITEM 1A RISK FACTORS 21 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4 [REMOVED AND RESERVED] 22 ITEM 5 OTHER INFORMATION 22 ITEM 6 EXHIBITS 23 SIGNATURES 24 EXHIBIT 31.1 SECTION EXHIBIT 31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 2 INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K/A, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: • risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; • our ability to attract new clients and retain existing clients; • our ability to retain and attract key employees; • risks associated with assumptions we make in connection with our critical accounting estimates; • potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; • potential downgrades in the credit ratings of our securities; • risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and • developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our 2010 Annual Report on Form 10-K/A and other filings with the SEC. 3 PART I ITEM 1FINANCIAL STATEMENTS GENMED HOLDING CORP. AND SUBSIDIARIES UNAUDITED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 CONTENTS Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 Page5 Consolidated Statements of Operations for the threeand nine months ended September 30, 2011 and 2010(unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 7 Statements of Stockholders Deficit for the nine months ended September 30, 2011 (Unaudited) and for the year ended December 31, 2010 8 Notes to Consolidated Financial Statements (Unaudited) 9 4 GENMED HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ VAT receivable Amount due from related party - Prepaid Expenses Total Current Assets EQUIPMENT, net of accumulated depreciationof $11,641 and $8,798at September 30, 2011 and December 31, 2010, respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued salaries Accrued expenses Accrued expenses - related parties Loans payable to related parties Total Current Liabilities LONG TERM LIABILITIES Bonds payable, net of discount of $233,440 and $0 at September 30, 2011 and December 31, 2010, respectively Subordinated convertible debentures, net of discount of $809,160 and $1,066,198 at September 30, 2011 and December 31, 2010, respectively Total Long Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Class A Convertible Preferred Stock, par value $0.001; authorized 500,000,000shares; there were no shares issued and outstanding atSeptember 30, 2011 and December 31, 2010, respectively - - Common stock, par value $0.001; authorized 500,000,000 shares; issued and outstanding 173,813,461 and 164,977,533 shares atSeptember 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders'Deficit $ $ See accompanying notes to consolidated financial statements. 5 GENMED HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, Restated Restated NET SALES $
